COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:          Ecknozzio Okeith Fontenot v. The State of Texas

Appellate case number:        01-18-00077-CR

Trial court case number:      1540146

Trial court:                  185th District Court of Harris County

      Without an agreed punishment recommendation, appellant, Ecknozzio Okeith
Fontenot, pleaded guilty to the felony offense of aggravated robbery with a deadly
weapon. The trial court found appellant guilty and assessed his punishment at
confinement for eight years. Appellant timely filed a pro se notice of appeal.
       On May 31, 2018, we abated the appeal and remanded the case to the trial court to
clarify appellant’s right of appeal1 and, if necessary, appoint counsel to represent
appellant on appeal. On August 20, 2018, the trial court held a hearing at which
appellant appeared by videoconference. At that hearing, appellant stated that he intended
to go forward with the appeal and “plan[ed] on hiring a lawyer” within “the next couple
of months.” However, no attorney has appeared in this Court on appellant’s behalf and
he has now filed a request for court-appointed counsel.
       The clerk’s record filed in this appeal shows that the trial court found that
appellant was indigent, and appointed counsel represented appellant in the trial court.
Accordingly, we direct the trial court to appoint counsel, at no expense to appellant, to
represent him on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1),
26.04 (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing appellate counsel within 30 days of the date of this order.



1
       The trial court clerk has filed a supplemental clerk’s record that includes a certification of
       appellant’s right of appeal stating that the case “is not a plea-bargain case, and [appellant]
       has the right of appeal.”
      The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: September 11, 2018